Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 12-14, 23-25, and 27-29, is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu 20200267697 in view of Yi 20210127367 and Zhu US 20210058205.

	Regarding claims 1, 12, 23, and 27, Liu teaches receiving, via a physical broadcast channel message, an indication to blind detect, performing blind detection of a downlink control information (DCI) message that schedules a remaining minimum system information (RMSI) transmission; and
receiving the RMSI transmission based at least in part on the DCI message ([0040]).

Although Liu teaches blind detection, the reference assumes the DCI will be a constant size. Thus the reference is silent on receiving, via a physical broadcast channel message, an indication to blind detect, based at least in part on an assumption of an alternative size that is different from a default size.
Yi teaches receiving, via a physical broadcast channel message, an indication that the size of the DCI will be an alternative size that is different from a default size ([0247]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Liu by receiving, via a physical broadcast channel message, an indication to blind detect, based at least in part on an assumption of an alternative size that is different from a default size, a downlink control information (DCI) message, as suggested by Yi. This modification would benefit the system by enabling the terminal to perform blind detection wherein the size of the DCI is variable.

The combination is silent on one or more of a size or a configuration of DCI messages having the alternative size is based at least in part on a radio access technology (RAT) standard.
Zhu teaches the size of DCI message based on a RAT standard ([0122]). See also US 20220060992 [0086] showing the same limitation.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of the combination by   one or more of a size or a configuration of DCI messages having the alternative size is based at least in part on a radio access technology (RAT) standard, as suggested by Zhu. This modification would benefit the system since adhering to standards will allow the system to be more easily integrated into larger systems.

Regarding claims 2, 13, 24, 28, although Yi teaches receiving, via a physical broadcast channel message, an indication that the size of the DCI will be an alternative size that is different from a default size, the reference is silent on a a single bit indication that the DCI message may have the alternative size. However, using a single bit to refer to two different states (default size or alternative size) would have been obvious at the time of the instant application. 

Regarding claim 3, 14, 25, 29, the indication via the physical broadcast channel message comprises one or more bits used to indicate a configuration of a CORESET (Liu: MIB carries configuration information of the CORESET, [0040]).

Allowable Subject Matter
Claims 4, 6-11, 15, 17-22, 26, and 30-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD B ABELSON whose telephone number is (571)272-3165. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD B ABELSON/Primary Examiner, Art Unit 2476